Order filed August 30, 2013




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-13-00233-CV
                                  __________

                EDDIE L. ODOM, Appellant
                           V.
         ENDEAVOR ENERGY RESOURCES, L.P., Appellee


                     On Appeal from the 238th District Court
                             Midland County, Texas
                        Trial Court Cause No. CV-47,186


                                    ORDER
      Eddie L. Odom filed a notice of appeal after the trial court issued two letters
concerning its findings and judgment. Endeavor Energy Resources, L.P. has filed
a cross-appeal based upon those letters. When we received the notices of appeal,
we notified the parties by letters dated August 6, 2013, and August 19, 2013, that it
appeared to this court that no final, appealable judgment had been entered.
      Except for “a few mostly statutory exceptions,” this court’s jurisdiction is
limited to appeals from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). We determine whether a judgment is a final, appealable
judgment based on the language in the judgment and the record of the case. Id. A
judgment is final and appealable if it disposes of all parties and all claims in the
case. Id. Generally, letters to counsel do not constitute a judgment or order from
which an appeal may be taken. Goff v. Tuchscherer, 627 S.W.2d 397, 398–99
(Tex. 1982). When a trial court requests that counsel submit an order reflecting the
ruling addressed in its letter, the letter is not a final appealable order. See id. at
398. In both letters from which the parties in this case attempt to appeal, the trial
court specifically contemplated the subsequent entry of an order to be signed by
the trial court. The letters end with the following statement: “If counsel for
Endeavor would kindly prepare and circulate an Order, I will sign it.” Therefore,
neither of the letters constitutes an order. Furthermore, on August 22, 2013, the
trial court signed an order confirming that its letters were not intended to constitute
orders and that, to the extent they could be considered as such, they are vacated
and set aside. The trial court indicated that it would sign one final, appealable
judgment at a later date.
      Consequently, we abate the appeal pursuant to TEX. R. APP. P. 27.2 to permit
the trial court to enter a final judgment. If a final, appealable judgment has not
been entered by September 19, 2013, this court may dismiss this appeal. See
TEX. R. APP. P. 42.3. If a final judgment is entered by that date, the parties are
ordered to notify this court immediately.
      The appeal is abated.


                                                                           PER CURIAM
August 30, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Judge Herod.1
Willson, J., not participating.
      1
          Steven R. Herod, Judge, 91st District Court, Eastland, sitting by assignment.
                                                     2